*462
Opinión disidente del


Juez Asociado Sr. Figueras.

Resulta de las pruebas practicadas que el Juez de Paz de Catedral condenó á Severo Cirino y á Canuto Díaz á las penas de 90 días de arresto y á cuarenta y cinco dollars de multa á cada uno, por turbar la paz pública; y á 30 días de arresto por portar armas prohibidas; que esa sentencia se apeló en tiempo y se pidió que pasasen los autos á la Corte de Distrito; que el Juez admitió la apelación, aprobó la fian-za que presentaron, les puso en libertad y les citó y emplazó para que comparecieran al Tribunal del Distrito de San Juan el 20 de Octubre del año anterior á usar de su derecho, si les conviniere; que comparecieron y, esto no obstante, en Marzo 9 del corriente año, es decir, á los cuatro meses y días, el Tribunal de Distrito, sólo porque cae entonces en la cuenta de que la fianza, aprobada ya por el Juez de Paz, no reúne los requisitos que exige el artículo 48 de la Ley de Enjuiciamiento Criminal, desestimó la apelación, y devolvió los autos al Juzgado originario para el cumplimiento de la sentencia y efectivamente, se les redujo á prisión y por eso hoy ejercitan el derecho de Habeas Corpus. Supone el Juez que suscribe que la mayoría de los Jueces del Tribunal, al negar la solicitud de Habeas Corpus, se ha fundado en el número 2 del artículo 482 del Código de Enjuiciamiento Criminal, -y por eso se habla en la resolución que precede de sentencia firme, dictada por un Tribunal de competente ju-risdicción criminal; pero no se trata aquí de sentencia firme, sino que, por el contrario, está apelada y debió procederse antes á un nuevo juicio, según el último inciso del artículo 3 del Código de Enjuiciamiento Criminal y, es tan sagrado ese derecho, que aunque el procedimiento adolezca de algún error ó equivocación, no puede invalidarse á menos que real y efectivamente haya perjudicado al acusado, ó tienda á perjudicarlo, en cuanto á algún derecho sustancial, según el artículo 461 del Código citado, y en este caso sucede todo lo contrario, puesto que por un defecto de forma de la fianza que, si existe, pudo subsanarse, se priva á los peticionarios *464del derecho sustancial de ser oidos en el correspondiente juicio, y de todos los demás que les concede el artículo 6 de la enmienda de la Constitución de los Estados Unidos, que también se ha infringido por la Corte de Distrito.
Al pensar así el Juez que disiente, no trata de resolver, por modo indirecto, la apelación pendiente, ni es su propó-sito discutir la competencia del Tribunal, pues la tuvo de modo indudable para sustanciar legalmente y resolver la apelación; pero nunca, bajo el pretexto de un defecto de forma de la fianza, pudo prescindir de la ley citada y de la Constitución, pues si éstas se hubieran acatado y aplicado, quizás hubiera llegado ese mismo Tribunal, á la conclusión de que esos que hoy están privados de su libertad son ino-centes. Reconocida en esa forma la competencia, sostengo que la providencia de 9 de Marzo último; dictada por la Corte de Distrito, es necesariamente injusta, y no puede sos-tenerse fundándose en que se ha dado por un Tribunal de competente jurisdicción criminal. A estas consideraciones me lleva con más entusiasmo la circunstancia de que contra la resolución ordenando el nuevo arresto, no cabe recurso que, de modo directo y rápido, devuelva á los prisioneros la libertad personal, derecho sagrado, que después del de la vida, es el más apreciable de un ciudadano. Hemos visto que según el artículo 3 del Código de .Enjuiciamiento Criminal, y la Constitución de los Estados Unidos, tenían dere-cho los acusados, en virtud de la apelación, á un nuevo jui-cio, y en la causa de West vs. State I Wis, 209 dice la Corte, entre otras cosas,'que “el derecho al procedimiento forzoso, asegurado por tan respetables disposiciones, no puede desa-parecer por decretos legislativos ni debe ser obstruido por ninguna interpretación judicial.” Si la Corte de Distrito, después del procedimiento legal, hubiese confirmado la sen-tencia del Juez de Paz, y los reos, cumpliendo ya la condena, solicitasen el auto de Habeas Corpus para obtener su liber-tad, entonces el que suscribe hubiera, aceptado el criterio sustentado por la mayoría, porque entonces sí que se trataba *466de una sentencia firme dictada por un Tribunal de compe-tente jurisdicción criminal; pero no es este el caso, y, valién-dome de las frases de una sentencia dictada por la Corte Suprema de uno de Ips Estados, creo que nuestro deber "es hacer ó asegurar justicia sustancial á las partes en todas cir-cunstancias.” En mérito de las razones expuestas, y funda-do en el artículo 481 del Código de Enjuiciamiento Criminal, toda vez que de las pruebas no resulta causa legal, por ahora, para la prisión de Severo Cirino y Canuto Díaz, soy de opi-nión que es procedente la solicitud de Habeas Corpus, y por consiguiente que debe ponérseles inmediatamente en liber-tad, y el Fiscal, si lo juzga oportuno, cuidará de que se cum-pla la ley para que no quede esta causa sin resolución defi-nitiva, dictada en- forma legal.